                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN BOWMAN,                           :
                                         :
             Plaintiff,                  :
                                         :
      v.                                 :      Case. No. 2:19-cv-3092-JDW
                                         :
MARK WAHL, et al.,                       :
                                         :
             Defendant.                  :

                                   MEMORANDUM

      Prison officials at the State Correctional Institution at Chester concluded that

Melvin Bowman violated prison rules because he knew that another inmate had a cell

phone but did not report it and because he was communicating with an inmate in the

Restricted Housing Unit. They punished him. Mr. Bowman19 thinks the punishments

were unfair, so he has filed this lawsuit. But the Court does not sit in judgment of the

fairness of prison disciplinary decisions. It only determines if prison officials’ actions

violate the Constitution. In this case, they did not, so the Court will grant Defendants’

summary judgment motion and deny Mr. Bowman’s motion.

I.    BACKGROUND

      A.     Mr. Bowman’s Punishment

      In September 2018, Mr. Bowman was an inmate at SCI Chester. He lived on the

Honor Block, which gave him special privileges; he held a nonpaying position on the

board of a prison organization; and he held paying positions in the electronics

department and the activities department.
      In the summer of 2018, prison officials searched the cell of an inmate, Arius

Haynes. They discovered a cell phone charger but no cell phone. Officials sent Mr.

Haynes to the Restricted Housing Unit. After Mr. Haynes went to RHU, Mr. Bowman

asked Corrections Officer Nate Jones for access to Mr. Haynes’s cell to retrieve Mr.

Haynes’s cell phone. Officer Jones reported this conversation, and officials conducted

another search of Mr. Haynes’s cell, during which they found the cell phone.

      These events led Deputy Superintendent of Internal Security (“DSIS”) Daryl

Bradley and Captain Lorie Eason to investigate. During that investigation, they

interrogated Mr. Bowman twice, and they considered Mr. Bowman to have been

cooperative each time. During the first interview, Mr. Bowman admitted that he knew

that Mr. Haynes had a cell phone. During the second interview, Mr. Bowman admitted

that he was communicating with Mr. Haynes in the RHU by using CO Jones as an

intermediary, in violation of prison rules.

      As a result of their investigation, DSIS Bradley and Capt. Eason decided to

punish Mr. Bowman for violating prison rules. They removed him from the Honor

Block, his prison jobs, and the board of the inmate organization. But they refrained

from issuing him a misconduct citation, which would have been a more severe

penalty. Mr. Bowman filed unsuccessful grievances challenging his punishment.

      B.     Other Prisoners’ Experiences

      As part of his claim, Mr. Bowman points to several other prisoners at SCI

Chester who, in his view, received more favorable treatment.

            Sergio Hyland. Prison officials removed Mr. Hyland from the Honor Block

based on an allegation that he was trying to smuggle a cell phone into the prison.

                                              2
However, an investigation exonerated him, so prison officials returned him to the

Honor Block.

              Richard Patrick and Aaron Kelly. Neither of these inmates lived on the

Honor Block. Prison officials caught each of them with a cell phone. Each was issued a

citation for misconduct, sent to the RHU, and lost his job.

              Pedro Carrasquillo and Orlando Gonzalez. Each of these inmates lived

on the Honor Block. Each had money in his account to buy drugs. Prison officials

removed each of them from the Honor Block, and each lost his job.

              Eugene Greene. Mr. Greene lived on the Honor Block. He received a

birthday card from a DOC employee, which apparently constituted contraband. He

was sent to the RHU and returned to the Honor Block after he served time in RHU.

      C.       Procedural History

      Mr. Bowman filed suit in July 2019. After an initial screening, the Court

permitted Mr. Bowman to pursue a claim under the Equal Protection Clause on a class-

of-one theory, but it dismissed Mr. Bowman’s due process and Eighth Amendment

claims with prejudice. Mr. Bowman then filed an amended complaint against DSIS

Bradley and Capt. Eason, asserting retaliation in violation of the First Amendment (on

the theory that he was punished for not cooperating with the investigation) and

violation of the Equal Protection Clause. After taking some discovery, Mr. Bowman

sought leave to file a second amended complaint in order to “properly articulate” the

alleged due process violations. Defendants did not object. In his second amended

complaint, however, Mr. Bowman asserts the same due process claims that the Court




                                            3
dismissed with prejudice. He also continues to pursue his Equal Protection and First

Amendment claims.

      The parties have filed cross-motions for summary judgment. Mr. Bowman did

not respond to the Defendants’ motion. The Court will therefore treat Mr. Bowman’s

motion and supporting statement of facts as a response to Defendants’ statement of

facts, to the extent the two are in conflict. However, to the extent Defendants have put

forward facts that Mr. Bowman’s motion does not address, the Court treats those facts

as undisputed.

II.   STANDARD OF REVIEW
      Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to

enter, summary judgment “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[T]he plain language of Rule 56[(a)] mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a

summary judgment motion, a court must “view the facts and draw reasonable

inferences ‘in the light most favorable to the party opposing the [summary judgment]

motion.’” Scott v. Harris, 550 U.S. 372, 378 (2007) (quotation omitted). However, “[t]he

non-moving party may not merely deny the allegations in the moving party’s

pleadings; instead he must show where in the record there exists a genuine dispute




                                           4
over a material fact.” Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007)

(citation omitted).

      If a non-movant fails to file an opposition, a court must still determine that there

are no genuine disputes of material fact and the movant is entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56(e)(3); see also Anchorage Assocs. v. Virgin Islands

Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990) (interpreting a previous version of

Rule 56). A genuine dispute of material facts exists when a jury’s review of the

evidence could feasibly lead to a “verdict for the non-moving party,” or where the

dispute of fact could affect the outcome of the litigation. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

      The filing of cross-motions does not change this analysis. See Transportes

Ferreos de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560 (3d Cir. 2001). It “does not

constitute an agreement that if one is rejected the other is necessarily justified or that

the losing party waives judicial consideration and determination whether genuine

issues of material fact exist.”       Id. at 560 (quotation omitted). Rather, “[w]hen

confronted with cross-motions for summary judgment ‘the court must rule on each

party’s motion on an individual and separate basis, determining, for each side,

whether a judgment may be entered in accordance with the Rule 56 standard.’” Canal

Ins. Co. v. Underwriters at Lloyd’s London, 333 F. Supp. 2d 352, 353 n.1 (E.D. Pa. 2004),

aff’d, 435 F.3d 431 (3d Cir. 2006).




                                             5
III.   DISCUSSION

       A.    Due Process

       The Court dismissed Mr. Bowman’s due process claims with prejudice when it

assessed his original Complaint. (ECF No. 8, ¶ 2.) He has not sought reconsideration

and cannot pursue them. In any event, the claims fail as a matter of law for the same

reason they did when the Court ruled on this issue before. Mr. Bowman does not have

a constitutionally protected interest in prison jobs, positions, or housing in a

particular housing unit. See James v. Quinlan, 866 F.2d 627, 630 (3d Cir. 1989);

Meachum v. Fano, 427 U.S. 215, 224 (1976).

       B.    Equal Protection

       In a “class of one” equal protection challenge, the plaintiff must prove that he

“has been intentionally treated differently from others similarly situated and that there

is no rational basis for the difference in treatment.” Jackson v. Gordon, 145 F. App’x

774, 777 (3d Cir. 2005) (quoting Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).

A plaintiff must show that “(1) the defendant treated him differently from others

similarly situated, (2) the defendant did so intentionally, and (3) there was no rational

basis for the difference in treatment.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 243

(3d Cir. 2008) (quoting Hill v. Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006)).

To be “similarly situated,” groups need not be identical in makeup, they need only

share commonalities that merit similar treatment; “[t]he ‘similarly situated’ analysis is

not a ‘precise formula,’ but we have stated repeatedly that what is “clear [is] that

similarly situated individuals must be very similar indeed.” LaBella Winnetka, Inc. v.

Vill. of Winnetka, 628 F.3d 937, 942 (7th Cir. 2010) (quoting McDonald v. Vill. of


                                            6
Winnetka, 371 F.3d 992, 1002 (7th Cir.2004)). If a distinction between persons does

not implicate a suspect or quasi-suspect class, state action “will be upheld if it is

‘rationally related to a legitimate state interest.’” Tillman v. Lebanon Cty. Corr. Facility,

221 F.3d 410, 423 (3d Cir. 2000) (quoting City of Cleburne, Tex. v. Cleburne Living Ctr.,

473 U.S. 432, 440 (1985)).

       Mr. Bowman’s claim fails at the first element; he has no evidence that either

Defendant treated him differently than other, similarly-situated inmates. Prison

officials rescinded Mr. Hyland’s punishment after an investigation proved the

allegations against him untrue. No investigation cleared Mr. Bowman, so Mr. Bowman

was not situated similarly to Mr. Hyland. Mr. Patrick and Mr. Kelly received harsher

punishments than Mr. Bowman, so Mr. Bowman cannot base his claim on their

treatment. Mr. Carrasquillo, Mr. Gonzalez, and Mr. Greene were not similarly situated

to Mr. Bowman because they violated different rules, so the penalties necessarily

differed.

       C.     First Amendment Retaliation

       “A prisoner alleging that prison officials have retaliated against him for

exercising his constitutional rights must prove that: 1) the conduct in which he was

engaged was constitutionally protected; 2) he suffered ‘adverse action’ at the hands

of prison officials; and 3) his constitutionally protected conduct was a substantial or

motivating factor in the decision to discipline him.” Carter v. McGrady, 292 F.3d 152,

158 (3d. Cir. 2002) (citing Rauser v. Horn, 241 F.3d 330, 333-34 (3d Cir. 2001)). Once a

prisoner has made a prima facie case, the burden shifts to a defendant to show by a

preponderance of the evidence that he would have made the same decision for


                                             7
reasons reasonably related to penological interests. Id. (quotation omitted). When

determining the reasonableness of prison regulations, courts weigh: (1) a “valid,

rational connection” between the prison regulation and a legitimate governmental

interest claimed in support of it, (2) whether other ways to exercise the right are

available to prisoners, (3) the impact of accommodating the claimed constitutional

right on guards and other prisoners, and (4) the absence of reasonable alternatives,

which is evidence of reasonableness. Turner v. Safley, 482 U.S. 78, 89-90 (1987).

      Mr. Bowman has no evidence that he received any punishment for his failure to

speak during an investigation. In fact, DSIS Bradley and Capt. Eason viewed him as

cooperative and so they had no reason to punish him for silence. He therefore cannot

demonstrate a prima facie case. Even if he could, DSIS Bradley and Capt. Eason had a

legitimate penological basis for punishing him: his admission that (a) he knew Mr.

Haynes had a cell phone but did not report the violation and (b) he was

communicating with Mr. Haynes through CO Jones while Mr. Haynes was in RHU. Their

decision to remove him from the Honor Block and his various positions as a result was

reasonably related to this penological interest.

IV.   CONCLUSION

      Mr. Bowman does not have evidence to support his claims. DSIS Bradley and

Capt. Eason conducted an investigation, with which Mr. Bowman cooperated, they

determined that Mr. Bowman broke prison rules, and they punished him. Nothing

about that constitutes a constitutional violation. The Court will therefore grant

summary judgment to DSIS Bradley and Capt. Eason. An appropriate Order follows.




                                           8
                BY THE COURT:


                /s/ Joshua D. Wolson
                JOSHUA D. WOLSON, J.
June 24, 2021




                  9
